Citation Nr: 0922160	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for migraine headaches, 
including as secondary to service-connected tinnitus.

4.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling. 

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 
1989 to January 1992.  His discharge from service was other 
than honorable.  In a March 2005 administrative decision, the 
RO determined that his military service was honorable for VA 
purposes.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the RO in Portland, 
Oregon, that denied service connection for a back disability, 
migraine headaches, and a bilateral foot disability, denied 
an increased rating for service-connected PTSD, and denied 
entitlement to a TDIU rating.  An RO hearing was conducted in 
July 2007.  The Veteran initially requested a hearing before 
a Veterans Law Judge at the RO (i.e., a Travel Board 
hearing).  A February 2009 deferred rating decision indicated 
that the Veteran did not want a Travel Board hearing.  The 
Board wrote to the Veteran in April 2009, asked him whether 
he still wanted a Board hearing, and informed him that if he 
did not respond within 30 days, the Board would assume that 
he did not want a hearing.  The Veteran did not respond to 
the Board's letter, and hence the Board will proceed with 
adjudication of his appeal.

The issues of entitlement to service connection for migraine 
headaches, to include as secondary to service-connected 
tinnitus and entitlement to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
claimant developed bilateral metatarsalgia with callosities 
as a result of his military service.

2.  The Veteran currently has a back disability which was 
neither incurred in nor aggravated by active service.

3.  Throughout the rating period on appeal, the objective 
evidence reveals that the Veteran's PTSD has been manifested 
by symptoms including sleep impairment, nightmares, and 
flashbacks; there is no objective showing of delusions, 
hallucinations, grossly inappropriate behavior, persistent 
danger to oneself or others, disorientation, inability to 
maintain minimal personal hygiene, or memory loss for one's 
own name or occupation.


CONCLUSIONS OF LAW

1.  Bilateral metatarsalgia with callosities was incurred 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  The criteria for establishment of service connection for 
a back disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Such notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, insufficiency in the 
timing or content of VCAA notice is harmless if the errors 
are not prejudicial to the claimant.  Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule); see also Shinseki 
v. Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 
2009).

The RO provided notice to the Veteran in a December 2005 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claims for service connection, and his claim for a TDIU 
rating.  The letter also advised as to what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA, and provided him with 
notice of the information and evidence needed to establish a 
disability rating and an effective date for his claimed 
disabilities.  

With respect to the claim for an increased rating for PTSD, 
the Board notes that in a letter dated in May 2008, issued 
after the decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The letter also advised the Veteran as to what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA, and 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the symptoms has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The letter also notified the Veteran 
of the evidence needed to establish an effective date, and 
advised him to submit information or evidence concerning 
treatment for his claimed conditions.  The claim was last 
readjudicated in an August 2008 supplemental statement of the 
case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, lay statements, and VA examination reports.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
law presumes a veteran to be in sound condition when enrolled 
for service except as to defects, infirmities, or disorders 
noted at the time of enrollment. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Bilateral Foot Disability 

The Veteran claims that his current bilateral foot disability 
either pre-existed military service and was aggravated by 
such service, or was directly caused by his military service.  

Service treatment records reflect that on enlistment 
examination in July 1989, the Veteran was diagnosed with mild 
asymptomatic pes planus.  In a July 1989 report of medical 
history, the Veteran denied a history of foot trouble.

In January 1990, the Veteran was treated for corns.  He 
complained of sore spots on the bottom of both feet for 
several years; he said the symptoms had increased since boot 
camp.  The examiner noted several cornified lesions to the 
bony prominence of both feet.  The examiner recommended the 
use of lotion, and the Veteran was placed on light duty with 
tennis shoes for symptomatic relief.  On podiatry 
consultation in January 1990, the examiner noted 
hyperkeratosis on the plantar aspect of the fifth metatarsal 
head bilaterally, diagnosed tyloma (callosity) under the 
fifth metatarsal bilaterally, and recommended debridement of 
the lesions.

In a discharge report of medical history, the Veteran said he 
did not know if he had foot trouble.  On discharge medical 
examination, his feet were listed as normal.  A foot disorder 
was not diagnosed.

As indicated above, the Veteran's bilateral pes planus was 
noted on enlistment medical examination in July 1989, on 
entry into military service, and thus the presumption of 
sound condition is rebutted as to bilateral pes planus.  No 
other foot disabilities were noted on entrance examination, 
and thus the presumption of sound condition attaches as to 
any other foot disorder.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

At a July 2005 VA general medical examination, the Veteran 
complained of bilateral foot pain.  The pertinent diagnosis 
was bilateral metatarsalgia, with a plantar wart on the left 
foot, with unclear etiology as to the complaints of right 
foot pain.

At a subsequent July 2005 VA orthopedic examination, the 
Veteran reported that he wore orthotics for his foot 
condition, and that they were helpful.  On examination, there 
was obvious mild pes planus bilaterally with mild hallux 
valgus bilaterally.  There was excessive callous formation on 
the plantar aspect of both feet.  The pertinent diagnoses 
were bilateral pes planus, bilateral hallux valgus, and 
chronic plantar fasciitis.  An X-ray study was normal.  The 
examiner did not opine as to the etiology of the foot 
disorders.  He stated that he could find no orthopedic 
condition which would deem the Veteran unemployable.

VA outpatient treatment records show that in December 2005, 
the examiner noted bilateral callous underneath the 5th 
metatarsal head, and a possible plantar wart on the right.  
The pertinent diagnostic assessment was foot pain; the 
Veteran was referred to a podiatrist.

At a January 2006 VA foot examination, the examiner indicated 
that he had reviewed the Veteran's medical records, and 
discussed a service treatment record in January [year not 
indicated] during service, in which the Veteran was treated 
for foot pain, given a profile, and allowed to wear tennis 
shoes.  The Veteran currently reported that his foot pain 
never went away.  On examination, there was hyperkeratosis on 
both fifth metatarsal phalangeal joints, consistent with 
callous formation.  An X-ray study of the feet showed no 
degenerative changes.  The diagnosis was metatarsalgia 
bilaterally with callous formation over the fifth metatarsal 
phalangeal joint bilaterally.  The examiner opined, "This is 
consistent with the review of records complaint of his feet 
as the same problem.  Therefore it is at least as likely as 
not that this is service-related."

As to the origins of the Veteran's foot disorders, the 
Veteran has stated that he had problems with foot pain during 
service and since that time.  As the Veteran's pre-existing 
pes planus was described as mild on enlistment examination in 
July 1989, as his feet were clinically normal on separation 
from service, and as his bilateral pes planus was still mild 
on VA examination in July 2005, the Board finds that the 
medical evidence does not show that the Veteran's bilateral 
pes planus increased in severity during military service, and 
aggravation of bilateral pes planus by service is not shown.  
38 C.F.R. § 3.306(b); Falzone, supra.  Moreover, there is no 
medical evidence linking bilateral pes planus or hallux 
valgus with service.  

However, in accordance with the United States Court of 
Appeals for the Federal Circuit's holding in Buchanan, supra, 
the Board concludes that the lay evidence presented by the 
Veteran and his family members regarding his having problems 
with foot pain since service are credible and ultimately 
competent.  Moreover, bilateral metatarsalgia and callosity 
under the 5th metatarsal heads were first clinically noted in 
service, and the January 2006 VA examiner has opined that 
these current conditions are related to service.  

Moreover, the Board finds that that examination report was 
both based on an in-service medical record and stands 
uncontradicted by any other competent medical evidence of 
record.  Jandreau, supra; Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  There is no medical evidence contradicting the 
VA examiner's opinion that the claimant's current bilateral 
metatarsalgia with callosities was caused by his military 
service.

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that bilateral metatarsalgia with 
callosities (as distinguished from any other current foot 
disability) was incurred during his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, service connection for bilateral metatarsalgia 
with callosities is granted.


Back Disability 

The Veteran contends he incurred a back disability due to 
carrying heavy equipment during service, or else due to a 
back injury incurred when he fell out of his bunk during 
service when his ship hit a mine.  Statements by the Veteran 
and his family members are to the effect that he had back 
pain since service, which was treated either by himself or by 
his mother, as he could not afford medical care in the years 
immediately following service.

Service treatment records reflect that on enlistment 
examination in July 1989, the Veteran's spine and 
neurological system were listed as normal.  In a July 1989 
report of medical history, the Veteran denied a history of 
recurrent back pain.

In a discharge report of medical history, the Veteran denied 
a history of recurrent back pain.  On discharge medical 
examination, the Veteran's spine was listed as normal.  
Service treatment records are negative for a back injury, and 
are negative for complaints or diagnosis of a chronic back 
disability.

Post-service medical records are negative for a back 
disability until 2005, more than a decade after separation 
from service.

At a July 2005 VA examination, the Veteran complained of low 
back and upper back pain.  He reported recent work as a 
laborer in warehouses.  The pertinent diagnosis was back and 
neck pain, likely musculoskeletal strain related to manual 
labor.

At a July 2005 VA orthopedic examination, the Veteran 
complained of chronic cervical, thoracic, and lumbar pain, 
with no known injury.  The examiner noted that the Veteran 
groaned continuously and inappropriately throughout the back 
examination.  X-ray studies were normal.  The pertinent 
diagnoses were chronic cervical strain, chronic thoracic 
strain, and chronic lumbar strain.

VA outpatient treatment records dated in 2005 reflect 
treatment, including physical therapy, for complaints of back 
pain.  In September 2005, the Veteran reported that he had 
low back pain due to long-term physical labor jobs.  An 
October 2005 VA physical therapy consultation reflects that 
the Veteran reported that he had chronic back pain since 
heavy lifting in service.  The examiner noted that a 
lumbosacral spine X-ray study was essentially normal, and 
noted that the Veteran had unusually broad aches in his full 
spine.

The Board finds that service connection is not warranted for 
a back disability.  There is no medical evidence of a causal 
association or link between the post-service back strain and 
an established injury, disease, or event of service origin.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

Moreover, the Board finds that the length of time between the 
Veteran's separation from active duty in 1992 and first being 
diagnosed with back strain over 13 years later in 2005 is 
persuasive evidence against continuity of symptomatology.  
See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

The Veteran is certainly competent to testify as to symptoms 
such as back pain which are non-medical in nature, however, 
he is not competent to render a medical diagnosis.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

Moreover, the Board finds that a lay person, such as the 
Veteran and his family members, is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that his current back problems are related to any 
in-service complaints, particularly in this case, where there 
is no contemporaneous medical evidence of an in-service back 
injury or disability.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran and his family's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In summary, the record fails to show competent evidence of a 
back disability in service or for many years thereafter, and 
the preponderance of the evidence is against a finding that 
the condition is due to or aggravated by service or a 
service- connected condition.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Throughout the rating period on appeal, a 70 percent 
evaluation has been in effect for PTSD pursuant to Diagnostic 
Code 9411.  The Veteran essentially contends that he cannot 
work due to his service-connected PTSD.

After reviewing the record, the Board concludes that a rating 
in excess of 70 percent is not warranted for any portion of 
the rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

Diagnostic Code 9411 provides that a 70 percent rating for 
PTSD is assigned when the evidence shows occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In order to be entitled to the next-higher 100 percent rating 
for PTSD, the evidence must show total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In the present case, the evidence indicates that the 
Veteran's PTSD has resulted in moderate to severe impairments 
in his ability to maintain both social and work 
relationships.  Although his employment has been sporadic, he 
has been successfully attending community college and has 
been maintaining a good grade point average.

On VA examination in June 2005, the Veteran reported that 
after separation from service, he attended a local community 
college, and held numerous jobs via temporary agencies, 
including manual labor and telemarketing.  He said he was 
fired from his last job at Phoenix Gold because he was 
mentally unable to handle the work.  He related that he had 
been married for one year and was now separated from his 
wife.  The diagnosis was PTSD with secondary anxiety and 
depressive symptoms due to military stressors.  The Global 
Assessment of Functioning (GAF) score was 50.  The examiner 
indicated that the Veteran's GAF was estimated at 50, which 
denoted serious symptoms.  She opined that the Veteran had 
some difficulty in social functioning as evidenced by his 
report that he felt detached from people and was separated 
from his wife, and that he had serious impairment in 
occupational functioning as evidenced by his report that he 
was unable to keep a job for very long.

A January 2006 report of a VA examination performed in 
December 2005 reflects that the Veteran gave conflicting 
reports regarding his reasons for leaving his prior 
employment at Phoenix Gold; i.e., he said that he was 
mentally unable to do the work, but had previously stated 
that he quit when he was not given a raise.  He reported that 
he had another temporary position in August and September 
2005, which he quit due to foot pain.  He was currently 
working with his father on a part-time basis, driving a 
truck.  He reported that he had three children by two women, 
but did not have visitation with the children.  He said he 
was in contact with his parents, was trying to obtain custody 
of his children, and socialized with friends. The examiner 
opined that the Veteran's PTSD did not render him 
unemployable, and that his PTSD symptoms had improved.  The 
diagnosis was PTSD, and the GAF was 65-70; mild symptoms; has 
meaningful interpersonal relationships.

A thorough private neuropsychiatric examination was performed 
for VA in late December 2005, at the request of the RO.  
Significantly, when asked about symptoms related to his PTSD, 
the Veteran stated that it had not hindered him from work 
since 1991.  Psychological testing was performed.  The Axis I 
diagnoses were generalized anxiety disorder (the examiner 
opined that based on the Veteran's presentation and clinical 
symptoms, there was not a clear indication of PTSD), rule out 
possible alcohol abuse in partial remission, and somatoform 
disorder not otherwise specified, provisional.

VA outpatient treatment records dated from 2005 to 2007 
reflect outpatient treatment, with medication, for PTSD.  A 
June 2007 VA treatment record reflects that the Veteran's 
demeanor was overall fairly bright, with less prominent 
anxiety behaviors.  The diagnostic impression was PTSD, 
chronic, mood disorder resolved; difficulty with day-to-day 
organization.

At a September 2007 VA examination, the examiner noted that 
the Veteran's claims file was reviewed.  The Veteran reported 
that he was currently attending a community college and 
studying computer science.  He reported that he had not been 
employed for the past several years, but had been helping his 
father with odd jobs.  He stated that he was in the process 
of obtaining a divorce.  He reported that he enjoyed contact 
with his family.  He said he enjoyed his classes, but had 
difficulty concentrating.  He enjoyed social contacts with 
other students.  He complained of daily thoughts of an in-
service ship accident, and of nightmares of this incident.  
He occasionally experienced flashbacks.  The Axis I diagnoses 
were PTSD, chronic, and dysthymic disorder.  The GAF was 55.  
The examiner opined that the Veteran's current symptoms of 
PTSD and depression were most likely to continue his 
difficulty maintaining employment.  The examiner opined that 
the Veteran's PTSD symptoms resulted in deficiencies in most 
areas, work, school, thinking, and mood.  The examiner opined 
that the Veteran's PTSD and dysthymic disorder were not 
independently reasons for impairment of psychosocial 
adjustment disorder and quality of life.

VA vocational rehabilitation records reflect that from 
September 2006 to December 2008, the Veteran has been 
attending Portland Community College in order to obtain a 
certificate/degree in biomedical equipment repair or 
electronic technology.  His grade point average for the 
spring 2008 term was 3.11.  An October 2008 vocational 
rehabilitation case note reflects that the Veteran was in 
good standing in his classes except for continuing challenges 
in math courses.  It was noted that the Veteran was anxious 
to complete his courses to enable him to begin employment.

After a review of all the evidence of record, the Board finds 
that a rating higher than 70 percent is not warranted, as the 
objective evidence does not suggest that the Veteran has 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; or memory loss for names of 
close relatives, own occupation, or own name.  As a 
consequence, it is found that a 100 percent disability 
evaluation is not warranted.

In concluding that an increased disability rating in excess 
of 70 percent is not warranted here, the Board has also 
relied on the Veteran's GAF scores assigned in June 2005, 
January 2006, and June 2007.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

Here, the VA examinations reveal GAF scores between 50 and 
70, though generally in the 50s.  In this regard, the Board 
notes that scores ranging from 51 to 60 are reflective of 
moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning, e.g., few friends, 
conflicts with peers or co- workers).  GAF scores from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.

The Board finds that overall, the GAF scores show that the 
Veteran's PTSD symptoms produce moderate difficulty in social 
and occupational functioning.  Therefore, the GAF scores here 
do not serve as a basis for a rating in excess of 70 percent.  
Moreover, although all criteria for the higher rating need 
not be shown in order to warrant the assignment of a higher 
rating, in this case multiple examinations have not shown any 
of the criteria delineated for the 100 percent schedular 
rating.

In sum, an evaluation in excess of 70 percent is not 
warranted for PTSD for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

ORDER

Service connection for bilateral metatarsalgia with 
callosities is granted.

Service connection for a back disability is denied.

An increased rating in excess of 70 percent for PTSD is 
denied. 


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for migraine headaches 
and for a TDIU rating.  

The Veteran contends that his current migraine headaches were 
either incurred in service or are due to his service-
connected tinnitus.  He has stated that both conditions 
occurred during service.  At his July 2007 RO hearing, he 
testified both that his tinnitus caused his headaches, and 
also that every time he had a migraine his ears started 
ringing.  He also stated that his headaches began almost 
instantly once his ears started ringing.  See RO hearing 
transcript, pages 5-7.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  The Veteran was notified of the 
amendment in the October 2007 statement of the case.

A VA examination was performed in January 2008, and the 
examiner provided an opinion as to whether the Veteran's 
current migraine headaches were caused by service-connected 
tinnitus, but did not provide an opinion as to whether this 
disability was aggravated by his service-connected tinnitus.  
(In this regard, the Board notes that the RO did not ask the 
examiner to provide such an opinion, though this information 
is required under 38 C.F.R. § 3.310.)  

As such, the Board finds that the January 2008 examination 
report is inadequate, and that a remand is also required to 
obtain a clarifying medical opinion as to the relationship, 
if any, between the Veteran's service-connected tinnitus and 
his current migraine headaches, to include whether there is 
any aggravation of a non-service-connected disability by a 
service-connected disability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a grant of service connection 
for a bilateral foot disorder and potential outcome of the 
claim for service connection for migraine headaches could 
affect the outcome of the issue of whether the Veteran's 
service connected disabilities render him unemployable.  See 
38 C.F.R. § 4.16.  Accordingly, the TDIU claim is considered 
to be inextricably intertwined with the service connection 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(providing that two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).

In this regard, the Board notes that prior to readjudicating 
the claims, the Veteran should be provided VCAA notice which 
includes notice of the recent amendments to 38 C.F.R. § 3.310 
(2008) (71 Fed. Reg. 52744 (2006)).  38 U.S.C.A. § 5103A; 
Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated VCAA 
notice regarding his claim for secondary 
service connection for migraine headaches, 
including notice of the amendment to 38 
C.F.R. § 3.310.  The Veteran and his 
representative should be given an 
opportunity to respond

2.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected 
tinnitus and any current migraine 
headaches.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that current chronic migraine headaches 
were caused by his service-connected 
tinnitus?

(b) Is it at least as likely as not that 
the Veteran's service-connected tinnitus 
aggravated his migraine headaches?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of migraine 
headaches present (i.e., a baseline) 
before the onset of the aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond. The examiner is 
also requested to provide a rationale for 
any opinion expressed.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claims.  If the claims remain 
denied, the RO should issue an appropriate 
SSOC that includes citation to 38 C.F.R. § 
3.310 as well as Allen, supra, and provide 
the Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


